                                                                         

AMERICAN INTERNATIONAL GROUP, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(Amended through August 25, 2015, effective December 31, 2015)

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

Article 1

Definitions

1

Article 2

Participation

5

Article 3

Retirement and Other Benefits

6

Article 4

Supplemental Retirement Income

7

Article 5

Vesting

13

Article 6

Modes of Benefit Payment

14

Article 7

Death Benefits

15

Article 8

Liability of the Company

18

Article 9

Administration of the Plan

19

Article 10

Amendment or Termination of the Plan

25

Article 11

General Provisions

26

 

i

--------------------------------------------------------------------------------

 

PREAMBLE

            The American International Group, Inc. Supplemental Executive
Retirement Plan (hereinafter referred to as the “Plan”) shall become effective
on January 1, 2008, and shall constitute an amendment, restatement and
continuation of the “American International Group, Inc. Supplemental Executive
Retirement Plan” as amended and in effect on December 31, 2007.

            The purpose of the Plan is to provide supplemental retirement income
benefits to designated executives and key employees of the Employers.

            The Plan is intended to comply with Section 409A of the Internal
Revenue Code.

Effective as of the end of the business day on December 31, 2015, the Plan is
frozen and no further benefits will accrue.  Service will be recognized after
that date only for purposes of vesting and eligibility for early retirement
benefits.



 

--------------------------------------------------------------------------------

 

Article 1
Definitions 


1.                         

            The following words and phrases as used herein shall have the
following meanings, and the masculine, feminine and neuter gender shall be
deemed to include the others and the singular shall include the plural, and vice
versa, when appropriate, unless a different meaning is plainly required by the
context:


1.1        “AFFILIATED EMPLOYER” MEANS ANY MEMBER OF THE SAME CONTROLLED GROUP
OF CORPORATIONS AS THE COMPANY OR AN EMPLOYER AS DETERMINED UNDER SECTION 414(B)
OR (C) OF THE CODE.


1.2        “AVERAGE FINAL COMPENSATION” MEANS THE PARTICIPANT’S AVERAGE FINAL
COMPENSATION AS DETERMINED UNDER THE QUALIFIED PLAN DIVIDED BY TWELVE (12).  
FOR PURPOSES OF DETERMINING THE AMOUNT PAYABLE UNDER SECTION 4.5(A), THE FREEZE
PERIOD AS DEFINED IN SECTION 4.5 SHALL BE DISREGARDED IN DETERMINING WHETHER
YEARS ARE CONSECUTIVE FOR PURPOSES OF DETERMINING AVERAGE FINAL COMPENSATION.
EFFECTIVE DECEMBER 31, 2015, AVERAGE FINAL COMPENSATION IS FROZEN AND SHALL NOT
INCREASE AFTER THAT DATE.


1.3        “BOARD OF DIRECTORS” MEANS THE BOARD OF DIRECTORS OF THE COMPANY, AS
CONSTITUTED FROM TIME TO TIME.


1.4        “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM TIME
TO TIME.


1.5        “COMMITTEE” MEANS THE STOCK OPTION AND COMPENSATION COMMITTEE OF THE
BOARD OF DIRECTORS OF AMERICAN INTERNATIONAL GROUP, INC.


1.6        “COMPANY” MEANS AMERICAN INTERNATIONAL GROUP, INC.


1.7        “DISABILITY” MEANS A PERIOD OF MEDICALLY DETERMINED PHYSICAL OR
MENTAL IMPAIRMENT THAT IS EXPECTED TO RESULT IN DEATH OR LAST FOR A PERIOD OF
NOT LESS THAN 12 MONTHS DURING WHICH A PARTICIPANT QUALIFIES FOR INCOME
REPLACEMENT BENEFITS UNDER THE PARTICIPATING EMPLOYER'S LONG-TERM DISABILITY
PLAN FOR AT LEAST 3 MONTHS, OR, IF A PARTICIPANT DOES NOT PARTICIPATE IN SUCH A
PLAN, A PERIOD OF DISABILITY DURING WHICH THE PARTICIPANT IS UNABLE TO ENGAGE IN
ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY DETERMINED PHYSICAL
OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED
TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS.


1.8        “EARLY RETIREMENT DATE” MEANS THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT (I) AFTER ATTAINING AGE 60 AND EARNING 5 OR MORE YEARS OF SERVICE OR
FRACTION THEREOF OR (II) UNLESS THE COMMITTEE DETERMINES OTHERWISE IN ITS SOLE
DISCRETION, AFTER ATTAINING AGE 55 WITH 10 OR MORE YEARS OF CREDITED SERVICE (AS
DEFINED IN THE QUALIFIED PLAN).  FOR PURPOSES OF THIS SECTION 1.8, IN
DETERMINING THE NUMBER OF YEARS OF CREDITED SERVICE AND THE NUMBER OF YEARS OF
SERVICE OR FRACTION THEREOF FOR A PARTICIPANT LISTED IN SCHEDULE A, THE NUMBER
OF YEARS OF SERVICE OR FRACTION THEREOF AND CREDITED SERVICE OCCURRING DURING
THE FREEZE PERIOD AS DEFINED IN SECTION 4.5 SHALL BE INCLUDED.


 

 

--------------------------------------------------------------------------------

 


1.9        “EFFECTIVE DATE” OF THIS AMENDED AND RESTATED PLAN MEANS
[JANUARY 1, 2008]. THE ORIGINAL EFFECTIVE DATE OF THE PLAN IS JULY 1, 1986.


1.10    “EMPLOYEE” MEANS A PERSON WHO IS CLASSIFIED AS AN EMPLOYEE ON THE
PAYROLL RECORDS OF AN EMPLOYER. INDIVIDUALS NOT CLASSIFIED AS EMPLOYEES ON THE
PAYROLL RECORDS OF AN EMPLOYER FOR A PARTICULAR PERIOD SHALL NOT BE CONSIDERED
EMPLOYEES FOR SUCH PERIOD EVEN IF A COURT OF ADMINISTRATIVE AGENCY SUBSEQUENTLY
DETERMINES THAT SUCH INDIVIDUALS WERE COMMON LAW EMPLOYEES OF THE EMPLOYER
DURING SUCH PERIOD.


1.11    “EMPLOYER” MEANS THE COMPANY AND ANY OTHER COMPANY AS DEFINED IN
SECTIONS 2.06 AND 8.01 OF THE AMERICAN INTERNATIONAL GROUP, INC. RETIREMENT
PLAN.


1.12    “NON-QUALIFIED RETIREMENT INCOME” MEANS THE BENEFIT PROVIDED UNDER THE
AMERICAN INTERNATIONAL GROUP, INC. NON-QUALIFIED RETIREMENT INCOME PLAN, AS MAY
BE AMENDED FROM TIME TO TIME.  AND ALL REFERENCES IN THE PLAN TO THE EXCESS
RETIREMENT INCOME PLAN ARE HEREBY REPLACED WITH THE WORDS “NON-QUALIFIED
RETIREMENT INCOME PLAN.


1.13    “EXCESS RETIREMENT INCOME PLAN PRE-RETIREMENT SURVIVOR ANNUITY” MEANS
THE BENEFIT PAYABLE TO THE PARTICIPANT’S SURVIVING SPOUSE UNDER THE EXCESS
RETIREMENT INCOME PLAN.


1.14    “EXECUTIVE” MEANS ANY PERSON, INCLUDING AN OFFICER, EMPLOYED ON A
REGULAR, FULL-TIME, SALARIED BASIS BY AN EMPLOYER.


1.15    “NORMAL FORM” MEANS A SINGLE LIFE ANNUITY PAYABLE FOR THE LIFE OF THE
PARTICIPANT AND ENDING WITH THE LAST MONTHLY PAYMENT MADE PRIOR TO THE
PARTICIPANT’S DEATH.


1.16    “NORMAL RETIREMENT DATE” MEANS THE PARTICIPANT’S NORMAL RETIREMENT DATE
AS DETERMINED UNDER THE TERMS OF THE QUALIFIED PLAN.


1.17    “PARTICIPANT” MEANS AN EMPLOYEE WHO HAS BECOME A PARTICIPANT PURSUANT TO
ARTICLE 2 OF THE PLAN.


1.18    “PLAN” MEANS THE AMERICAN INTERNATIONAL GROUP, INC. SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN, AS HEREIN SET FORTH, AND AS IT MAY HEREAFTER BE
AMENDED FROM TIME TO TIME.


1.19    “POSTPONED RETIREMENT DATE” MEANS THE DATE THE PARTICIPANT RETIRES AFTER
HIS NORMAL RETIREMENT DATE AS DETERMINED UNDER THE TERMS OF THE QUALIFIED PLAN.


1.20    “QUALIFIED PLAN” MEANS THE AMERICAN INTERNATIONAL GROUP, INC. RETIREMENT
PLAN, AS AMENDED FROM TIME TO TIME.


1.21    “QUALIFIED PLAN PRE-RETIREMENT SURVIVOR ANNUITY” MEANS THE BENEFIT PAID
TO A PARTICIPANT’S SURVIVING SPOUSE UNDER THE QUALIFIED PLAN UPON THE
PARTICIPANT’S DEATH PRIOR TO HIS ANNUITY COMMENCEMENT DATE.


1.22    “QUALIFIED PLAN RETIREMENT INCOME” MEANS THE BENEFIT PAID TO A
PARTICIPANT UNDER THE QUALIFIED PLAN AND INCLUDES RETIREMENT INCOME PAYABLE UPON
NORMAL RETIREMENT, EARLY

2

--------------------------------------------------------------------------------

 


RETIREMENT OR POSTPONED RETIREMENT, BY REASON OF DISABILITY OR TO AN EMPLOYEE
WHO TERMINATES EMPLOYMENT WITH A VESTED INTEREST IN HIS QUALIFIED PLAN
RETIREMENT INCOME.


1.23    “RETIREMENT INCOME” MEANS THE RETIREMENT BENEFITS PROVIDED TO
PARTICIPANTS AND THEIR JOINT OR CONTINGENT ANNUITANTS IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF THIS PLAN AND SHALL INCLUDE THE SUPPLEMENTAL RETIREMENT
INCOME PAYABLE PURSUANT TO ARTICLE 4.  EFFECTIVE DECEMBER 31, 2015, THE AMOUNT
OF RETIREMENT INCOME IS FROZEN, AND THE AMOUNT OF RETIREMENT INCOME SHALL NOT
INCREASE THEREAFTER, NOR SHALL THERE BE ANY INCREASE IN THE OFFSET AMOUNTS THAT
ARE APPLIED IN DETERMINING THE AMOUNT OF THE RETIREMENT INCOME, OTHER THAN ANY
INCREASE RELATED TO INTEREST CREDITS (AS DEFINED IN THE QUALIFIED PLAN).


1.24    “SEPARATION FROM SERVICE” MEANS THE PARTICIPANT HAS TERMINATED
EMPLOYMENT (OTHER THAN BY DEATH OR DISABILITY) WITH THE COMPANY AND EACH
AFFILIATED EMPLOYER, SUBJECT TO THE FOLLOWING:


(A)                FOR THIS PURPOSE, THE EMPLOYMENT RELATIONSHIP IS TREATED AS
CONTINUING INTACT WHILE THE INDIVIDUAL IS ON MILITARY LEAVE, SICK LEAVE, OR
OTHER BONA FIDE LEAVE OF ABSENCE (SUCH AS TEMPORARY EMPLOYMENT BY THE
GOVERNMENT) IF THE PERIOD OF SUCH LEAVE DOES NOT EXCEED SIX (6) MONTHS OR, IF
LONGER, SO LONG AS THE INDIVIDUAL’S RIGHT TO REEMPLOYMENT WITH THE COMPANY OR AN
AFFILIATED EMPLOYER IS PROVIDED EITHER BY STATUTE OR BY CONTRACT. IF THE PERIOD
OF LEAVE EXCEEDS SIX (6) MONTHS AND THE INDIVIDUAL’S RIGHT TO REEMPLOYMENT IS
NOT PROVIDED EITHER BY STATUTE OR BY CONTRACT, THE EMPLOYMENT RELATIONSHIP IS
DEEMED TO TERMINATE ON THE FIRST DATE IMMEDIATELY FOLLOWING SUCH SIX-MONTH
PERIOD.


(B)               THE DETERMINATION OF WHETHER A PARTICIPANT HAS TERMINATED
EMPLOYMENT SHALL BE DETERMINED BASED ON THE FACTS AND CIRCUMSTANCES IN
ACCORDANCE WITH THE RULES SET FORTH IN CODE SECTION 409A AND THE REGULATIONS
THEREUNDER.


1.25    “SOCIAL SECURITY BENEFIT” SHALL MEAN THE PRIMARY INSURANCE BENEFIT WHICH
THE PARTICIPANT IS ENTITLED TO RECEIVE UNDER TITLE II OF THE SOCIAL SECURITY ACT
AS IN EFFECT ON THE DATE HE RETIRES OR OTHERWISE TERMINATES EMPLOYMENT, OR WOULD
BE ENTITLED TO RECEIVE IF HE DID NOT DISQUALIFY HIMSELF FROM RECEIVING THE SAME
BY ENTERING INTO COVERED EMPLOYMENT OR OTHERWISE, BUT EXCLUDING ANY INCREASE IN
THE BENEFIT LEVELS PAYABLE UNDER TITLE II OF THE SOCIAL SECURITY ACT OR ANY
INCREASE IN THE WAGE BASE UNDER SUCH TITLE IF SUCH INCREASE TAKES PLACE AFTER
SUCH PARTICIPANT’S RETIREMENT OR OTHER TERMINATION OF EMPLOYMENT. IF THE
PARTICIPANT HAS NOT REACHED AGE 65, HIS SOCIAL SECURITY BENEFIT WILL BE COMPUTED
ASSUMING HE HAS REACHED AGE 65 ON THE DATE OF HIS RETIREMENT OR OTHER
TERMINATION OF EMPLOYMENT AND ASSUMING THAT HIS SALARY REMAINED LEVEL TO AGE 65
AT HIS LAST RATE OF SALARY.  EFFECTIVE DECEMBER 31, 2015, THE SOCIAL SECURITY
BENEFIT IS FROZEN, AND NO INCREASE IN THE BENEFIT LEVEL PAYABLE UNDER TITLE II
OF THE SOCIAL SECURITY ACT OR ANY INCREASE IN THE WAGE BASE UNDER SUCH TITLE
SHALL BE RECOGNIZED.


1.26    “SPECIFIED EMPLOYEE” MEANS A PARTICIPANT WHO, AS OF THE DATE OF THE
PARTICIPANT’S SEPARATION FROM SERVICE, IS A KEY EMPLOYEE OF THE COMPANY OR AN
EMPLOYER. FOR PURPOSES OF THIS PLAN, A PARTICIPANT IS A KEY EMPLOYEE IF THE
PARTICIPANT MEETS THE REQUIREMENTS OF CODE SECTION 416(I)(1)(A)(I), (II), OR
(III) APPLIED IN ACCORDANCE WITH THE REGULATIONS THEREUNDER AND DISREGARDING
SECTION 416(I)(5)) AT ANY TIME DURING THE 12‑MONTH PERIOD ENDING ON THE
DECEMBER 31ST OF A PLAN YEAR. IF A PARTICIPANT IS A KEY EMPLOYEE AS OF SUCH
DECEMBER 31ST, THE

3

--------------------------------------------------------------------------------

 


PARTICIPANT IS TREATED AS A KEY EMPLOYEE FOR PURPOSES OF THIS PLAN FOR THE
ENTIRE 12‑MONTH PERIOD BEGINNING ON THE NEXT FOLLOWING APRIL 1ST.


1.27    “SURVIVING SPOUSE” MEANS A SPOUSE TO WHOM THE PARTICIPANT IS LAWFULLY
MARRIED ON THE DATE OF THE PARTICIPANT’S DEATH.


1.28    “YEARS OF SERVICE OR FRACTION THEREOF” MEANS A CONTINUOUS 12-MONTH
PERIOD OR FRACTION THEREOF FOR EACH FULL MONTH OF ACTIVE EMPLOYMENT COMMENCING
ON THE PARTICIPANT’S DATE OF HIRE OR ON THE ANNIVERSARY THEREOF. IN THE CASE OF
A PARTICIPANT WHO WAS EMPLOYED BY HSB GROUP, INC., AMERICAN GENERAL CORPORATION
OR 21ST CENTURY INDUSTRIES, AS APPLICABLE, AS OF THE DATE OF ACQUISITION OF SUCH
CORPORATION BY AMERICAN INTERNATIONAL GROUP, INC., SUCH PARTICIPANT’S YEARS OF
SERVICE OR FRACTIONS THEREOF SHALL BE MEASURED FROM THE PARTICIPANT’S INITIAL
DATE OF HIRE WITH THE ACQUIRED CORPORATION EXCLUDING ANY PERIODS WHILE NOT AN
EMPLOYEE OF THE ACQUIRED CORPORATION. AFTER DECEMBER 31, 2015, ADDITIONAL YEARS
OF SERVICE OR FRACTION THEREOF ARE TAKEN INTO ACCOUNT ONLY FOR PURPOSES OF
DETERMINING A PARTICIPANT’S EARLY RETIREMENT DATE (IF ANY) AND TO DETERMINE THE
APPLICABLE REDUCTION FACTORS FOR A BENEFIT COMMENCING PRIOR TO NORMAL RETIREMENT
DATE.



4

--------------------------------------------------------------------------------

 

Article 2
Participation 


2.                         

            The Company shall designate from time to time the Executives who
shall become Participants in the Plan upon giving consideration to the
recommendations of the President and Chief Executive Officer. Executives who
were Participants in the Plan prior to January 1, 2008 shall continue in the
Plan as Participants as of the Effective Date.  No individual shall become a
Participant after December 31, 2015.



5

--------------------------------------------------------------------------------

 

Article 3
Retirement and Other Benefits


3.                         


3.1        NORMAL RETIREMENT, POSTPONED RETIREMENT AND DISABILITY RETIREMENT. A
PARTICIPANT IN THE PLAN WHO HAS A SEPARATION FROM SERVICE ON HIS NORMAL OR
POSTPONED RETIREMENT DATE SHALL BE ENTITLED TO RECEIVE THE SUPPLEMENTAL NORMAL
OR POSTPONED RETIREMENT INCOME, AS APPLICABLE, AS DESCRIBED IN ARTICLE 4. IF A
PARTICIPANT INCURS A DISABILITY, THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE
THE SUPPLEMENTAL DISABILITY RETIREMENT INCOME DESCRIBED IN SECTION 4.4.


3.2        EARLY RETIREMENT. IF A PARTICIPANT HAS A SEPARATION FROM SERVICE
PRIOR TO NORMAL RETIREMENT (OTHER THAN BY DEATH OR BY INCURRING A DISABILITY) ON
OR AFTER AGE 60 AND WITH 5 YEARS OF SERVICE OR FRACTION THEREOF, A SUPPLEMENTAL
EARLY RETIREMENT INCOME WILL BE PAYABLE IN ACCORDANCE WITH SECTION 4.2. IF A
PARTICIPANT HAS A SEPARATION FROM SERVICE PRIOR TO NORMAL RETIREMENT (OTHER THAN
BY DEATH OR INCURRING A DISABILITY), ON OR AFTER AGE 55 WITH 10 OR MORE YEARS OF
CREDITED SERVICE (AS DEFINED IN THE QUALIFIED PLAN), A SUPPLEMENTAL RETIREMENT
INCOME WILL BE PAYABLE IN ACCORDANCE WITH SECTION 4.2 ONLY IF THE COMMITTEE
APPROVES THE PAYMENT OF SUCH BENEFIT FOR SUCH PARTICIPANT.   IN DETERMINING THE
NUMBER OF YEARS OF CREDITED SERVICE AND THE NUMBER OF YEARS OF SERVICE OR
FRACTION THEREOF FOR A PARTICIPANT LISTED IN SCHEDULE A, FOR PURPOSES OF THIS
SECTION 3.2, THE NUMBER OF YEARS OF CREDITED SERVICE OR FRACTION THEREOF AND
CREDITED SERVICE OCCURRING DURING THE FREEZE PERIOD AS DEFINED IN SECTION 4.5
SHALL BE INCLUDED.


3.3        DEATH. IF SUCH A PARTICIPANT DIES PRIOR TO THE COMMENCEMENT OF
BENEFITS SUCH THAT A DEATH BENEFIT IS PAYABLE UNDER THE TERMS OF THE QUALIFIED
PLAN TO HIS SURVIVING SPOUSE, A DEATH BENEFIT SHALL BE PAYABLE IN ACCORDANCE
WITH SECTION 7.1; PROVIDED, HOWEVER, THAT NO DEATH BENEFIT IS PAYABLE IF THE
PARTICIPANT DIES AFTER TERMINATION OF EMPLOYMENT PRIOR TO HIS EARLY, NORMAL,
POSTPONED OR DISABILITY RETIREMENT DATE.

3.4       Frozen Accrued Benefits for Certain Employees employed by ALICO
Holdings LLC and its subsidiaries (“ALICO”).  The accrued benefit (including
eligibility for any early retirement subsidy)of each Participant who is an
employee of ALICO as of November 1, 2010, the date the transactions described in
the Stock Purchase Agreement entered into among the Company, ALICO Holdings LLC
and MetLife, Inc. dated as of March 7, 2010 closed (the “Closing Date), other
than a Participant who is absent from work on such date due to a long-term
disability or an unpaid medical leave of absence or leave due to a workplace
injury covered by a workers’ compensation policy or program incurred more than
six months prior to the sale (“ALICO Employee”), shall  be frozen as of the
Closing Date.  The liability for the frozen accrued benefit of each ALICO
Employee shall be transferred to a similar nonqualified deferred compensation
plan maintained by MetLife Inc. or one of its subsidiaries, effective as of the
Closing Date.



6

--------------------------------------------------------------------------------

 

Article 4
Supplemental Retirement Income


4.                         

4.1       Subject to Section 6.3, the Supplemental Retirement Income payable to
an eligible Participant, commencing on his Normal Retirement Date in the form of
a life annuity, shall be equal to the difference between (a) and (b) as stated
below:

                        (a)        2.4% of Average Final Compensation for each
Year of Service or Fraction Thereof for each full month of active employment,
not in excess of 60% of Average Final Compensation;

                        (b)        (i)         the monthly benefit payable at
Normal Retirement Date under the Qualified Plan and any predecessor thereof in
the form of a single life annuity;

                                    (ii)        the monthly Excess Retirement
Income benefit payable at Normal Retirement Date in the form of a single life
annuity;

                                    (iii)       the monthly Social Security
Benefit;

                                    (iv)       the monthly amount payable at
Normal Retirement Date in the form of a single life annuity under the
Restoration Income Plan for Certain Employees Participating in the Restated
American General Retirement Plan (the “AG Restoration Plan”) which was cashed
out to the Participant from the American General Corporation Supplemental
Executive Retirement Plan (the “AG SERP”) or a Supplemental Executive Retirement
Agreement (an “AG SERA”), if any;

                                    (v)        the monthly amount payable at
Normal Retirement Date in the form of a 10 year certain and life annuity
(converted, for purposes of this Section 4.1(b)(v), to a life annuity using the
actuarial equivalent factors in effect under the Qualified Plan) under the AG
SERP or an AG SERA whether or not such benefits are actually paid at such date,
including an amount which was cashed out to the Participant from the AG SERP or
AG SERA, if any;

                                    (vi)       the monthly amount payable at
Normal Retirement Date in the form of a 15 year certain annuity under the 21st
Century Insurance Group Supplemental Executive Retirement Plan (“21st Century
SERP”) (converted, for purposes of this Section 4.1(b)(vi), to a life annuity
using the actuarial equivalent factors in effect under the Qualified Plan) which
was cashed out to a Participant from the 21st Century SERP, if any; and

                                    (vii)      in accordance with procedures
established by the Committee, any benefits accrued under a foreign deferred
compensation plan sponsored by the Employer provided that such benefits are not
subject to Code Section 409A (whether or not such benefits are actually paid at
such date).

Notwithstanding the forgoing, effective December 31, 2015, the Plan is frozen,
and no increase in Average Final Compensation or Years of Service or Fraction
thereof shall be taken into account after that date in determining the benefits
payable hereunder.  Further, the amounts in (b) reducing the amounts in (a) of
this Section 4.2 shall be frozen effective as of December 31, 2015,

7

--------------------------------------------------------------------------------

 

and such amounts shall not increase after that date, other than any increase
related to Interest Credits (as defined in the Qualified Plan).


 

4.2       Subject to Section 6.3, if a Participant who is eligible for Early
Retirement under Section 3.2 has a Separation from Service prior to his Normal
Retirement Date (other than by death or disability), a Supplemental Early
Retirement Income shall be payable under this Plan at such Early Retirement
Date. Such Supplemental Early Retirement Income payable in the form of a life
annuity shall be equal to the difference between (a) and (b) as stated below:

                        (a)        2.4% of Average Final Compensation for each
Year of Service or Fraction Thereof, not in excess of 60% of Average Final
Compensation and reduced:

                                    (i)         for Participants who have
attained age 60 and have 30 or more Years of Service, by 3% for each year (and a
fraction thereof for each full month) that retirement precedes age 65;

                                    (ii)        for Participants who have
attained age 60 with at least 25 but not 30 or more Years of Service, by 4% for
each year (and a fraction thereof for each full month) that retirement precedes
age 65;

                                    (iii)       for all other Participants who
have 10 or more Years of Credited Service (as defined under the Qualified Plan),
by 5% for each year (and a fraction thereof for each full month) that retirement
precedes age 65; or

                                    (iv)       for all other Participants who
have less than 10 Years of Credited Service (as defined under the Qualified
Plan), by 6 2/3% for each year (and a fraction thereof for each full month) that
retirement precedes age 65.

                        (b)        (i)         the monthly benefit payable at
Early Retirement Date under the Qualified Plan and any predecessor thereof in
the form of a single life annuity;

                                    (ii)        the monthly Excess Retirement
Income benefit payable at Early Retirement Date in the form of a single life
annuity;

                                    (iii)       the monthly Social Security
Benefit;

                                    (iv)       the monthly amount payable at
Normal Retirement Date in the form of a single life annuity under the
Restoration Income Plan for Certain Employees Participating in the Restated
American General Retirement Plan (the “AG Restoration Plan”) (reduced, if
necessary, by the early retirement factors under the Qualified Plan) which was
cashed out to the Participant from the American General Corporation Supplemental
Executive Retirement Plan (the “AG SERP”) or a Supplemental Executive Retirement
Agreement (“AG SERA”), if any;

                                    (v)        the monthly amount payable at
Normal Retirement Date in the form of a 10 year certain and life annuity
(converted, for purposes of this Section 4.2(b)(v), to a

8

--------------------------------------------------------------------------------

 

life annuity using the actuarial equivalent factors in effect under the
Qualified Plan and reduced, if necessary, by the early retirement factors under
the Qualified Plan) under the AG SERP or an AG SERA whether or not such benefits
are actually paid at such date, including an amount which was cashed out to the
Participant from the AG SERP or AG SERA, if any;

                                    (vi)       the monthly amount payable at
Normal Retirement Date in the form of a 15 year certain annuity under the 21st
Century Insurance Group Supplemental Executive Retirement Plan (“21st Century
SERP”) (converted, for purposes of this Section 4.2(b)(vi), to a life annuity
using the actuarial equivalent factors in effect under the Qualified Plan and
reduced, if necessary, by the early retirement factors under the Qualified Plan)
which was cashed out to a Participant from the 21st Century SERP, if any; and

                                    (vii)      in accordance with procedures
established by the Committee, any benefits accrued under a foreign deferred
compensation plan sponsored by the Employer provided that such benefits are not
subject to Code Section 409A (whether or not such benefits are actually paid at
such Early Retirement Date).

                                    For purposes of (b)(i), (b)(ii), (b)(iv),
(b)(v) and (b)(vi) above, if the Participant is not eligible for Early
Retirement under the Qualified Plan, the monthly benefit payable at Normal
Retirement in the form of a life annuity, reduced by 6 2/3% for each year (and a
fraction thereof for each full month) by which retirement precedes age 65, shall
be offset against the amount computed under (a) above.

                                    For purposes of (b)(iii) above, the amount
of the Participant’s monthly Social Security Benefit shall be reduced by 5% for
each year and a fraction thereof for each full month by which retirement
precedes age 65.

For purposes of determining what reduction factors apply under this Section 4.2
with respect to a Participant to whom one or more Freeze Periods apply, the
number of years of Credited Service occurring during the Freeze Period shall be
disregarded.

Notwithstanding the forgoing, effective December 31, 2015, the Plan is frozen,
and no increase in Average Final Compensation or Years of Service or Fraction
thereof shall be taken into account after that date in determining the benefits
payable hereunder, other than for purposes of determining the applicable
reduction in subsections (i) – (iv) of Section 4.2(a).  Further, the amounts in
(b) reducing the amounts in (a) of this Section 4.2 shall be frozen effective as
of December 31, 2015, and such amounts shall not increase after that date, other
than any increase related to Interest Credits (as defined in the Qualified
Plan).


 

4.3       Subject to Section 6.3, the Supplemental Retirement Income payable to
an eligible Participant, commencing on his Postponed Retirement Date in the form
of a life annuity, shall be equal to the difference between (a) and (b) as
stated below:

                        (a)        2.4% of Average Final Compensation for each
Year of Service or Fraction Thereof for each full month of active employment,
not in excess of 60% of Average Final Compensation;

9

--------------------------------------------------------------------------------

 

                        (b)        (i)         the monthly benefit payable at
Postponed Retirement Date under the Qualified Plan and any predecessor thereof
in the form of a single life annuity;

                                    (ii)        the monthly Excess Retirement
Income benefit payable at Postponed Retirement Date in the form of a single life
annuity;

                                    (iii)       the monthly Social Security
Benefit payable at Postponed Retirement Date;

                                    (iv)       the monthly amount payable at
Normal Retirement Date in the form of a single life annuity under the
Restoration Income Plan for Certain Employees Participating in the Restated
American General Retirement Plan (the “AG Restoration Plan”) which was cashed
out to the Participant from the American General Supplemental Executive
Retirement Plan (the “AG SERP”) or a Supplemental Executive Retirement Agreement
(“AG SERA”), if any;

                                    (v)        the monthly amount payable at
Normal Retirement Date in the form of a 10 year certain and life annuity
(converted, for purposes of this Section 4.3(b)(v), to a life annuity using the
actuarial equivalent factors in effect under the Qualified Plan) under the AG
SERP or an AG SERA whether or not such benefits are actually paid at such date,
including an amount which was cashed out to the Participant from the AG SERP or
AG SERA, if any;

                                    (vi)       the monthly amount payable at
Normal Retirement Date in the form of a 15 year certain annuity under the 21st
Century Insurance Group Supplemental Executive Retirement Plan (“21st Century
SERP”) (converted, for purposes of this Section 4.3(b)(vi), to a life annuity
using the actuarial equivalent factors in effect under the Qualified Plan) which
was cashed out to a Participant from the 21st Century SERP, if any; and

                                    (vii)      in accordance with procedures
established by the Committee, any benefits accrued under a foreign deferred
compensation plan sponsored by the Employer provided that such benefits are not
subject to Code Section 409A (whether or not such benefits are actually paid at
such date).

Notwithstanding the forgoing, effective December 31, 2015, the Plan is frozen,
and no increase in Average Final Compensation or Years of Service or Fraction
thereof shall be taken into account after that date in determining the benefits
payable hereunder.  Further, the amounts in subsection (b) reducing the amounts
in subsection (a) of this Section 4.3 shall be frozen effective as of December
31, 2015, and such amounts shall not increase after that date, other than any
increase related to Interest Credits (as defined in the Qualified Plan), if
any.  For clarity, the late retirement factors that may apply to a Participant
commencing his benefit on a Postponed Retirement Date shall continue to apply.


 

4.4       If an eligible Participant is determined to have incurred a
Disability, a Supplemental Disability Retirement Income shall be payable in
accordance with the terms of the Plan on such Participant’s Normal Retirement
Date. The Supplemental Disability Retirement Income payable in the form of a
life annuity shall be equal to the difference between (a) and (b) below:

10

--------------------------------------------------------------------------------

 

                        (a)        2.4% of Average Final Compensation for each
Year of Service or Fraction Thereof for each full month of active employment,
not in excess of 60% of Average Final Compensation;

                        (b)        (i)         the monthly benefit payable at
Normal Retirement Date under the terms of the Qualified Plan and any predecessor
thereof in the form of a single life annuity;

                                    (ii)        the monthly Excess Retirement
Income benefit payable at Normal Retirement Date in the form of a single life
annuity;

                                    (iii)       the monthly amount payable at
Normal Retirement Date in the form of a single life annuity under the
Restoration Income Plan for Certain Employees Participating in the Restated
American General Retirement Plan (the “AG Restoration Plan”) which was cashed
out to the Participant from the American General Supplemental Executive
Retirement Plan (the “AG SERP”) or a Supplemental Executive Retirement Agreement
(“AG SERA”), if any;

                                    (iv)       the monthly amount payable at
Normal Retirement Date in the form of a 10 year certain and life annuity
(converted, for purposes of this Section 4.4(b)(iv), to a life annuity using the
actuarial equivalent factors in effect under the Qualified Plan) under the AG
SERP or an AG SERA whether or not such benefits are actually paid at such date,
including an amount which was cashed out to the Participant from the AG SERP or
AG SERA, if any;

                                    (v)        the monthly amount payable at
Normal Retirement Date in the form of a 15 year certain annuity under the 21st
Century Insurance Group Supplemental Executive Retirement Plan (“21st Century
SERP”) (converted, for purposes of this Section 4.4(b)(v), to a life annuity
using the actuarial equivalent factors in effect under the Qualified Plan) which
was cashed out to a Participant from the 21st Century SERP, if any; and

                                    (vi)       in accordance with procedures
established by the Committee, any benefits accrued under a foreign deferred
compensation plan sponsored by the Employer provided that such benefits are not
subject to Code Section 409A (whether or not such benefits are actually paid at
such date).

Notwithstanding the forgoing, effective December 31, 2015, the Plan is frozen,
and no increase in Average Final Compensation or Years of Service or Fraction
thereof shall be taken into account after that date in determining the benefits
payable hereunder.  Further, the amounts in (b) reducing the amounts in (a) of
this Section 4.4 shall be frozen effective as of December 31, 2015, and such
amounts shall not increase after that date, other than any increase related to
Interest Credits (as defined in the Qualified Plan), if any.  For clarity, a
Participant who incurs a Disability, regardless of the date of Disability, shall
cease receiving further accruals as of December, 31 2015, and any Participant
who incurs a Disability after that date shall be entitled only to his frozen
accrued benefit as of December 31, 2015 (decreased, if applicable, by any amount
attributable to Interest Credits credited under the Qualified Plan).

11

--------------------------------------------------------------------------------

 

4.5       Restriction on Benefit Accruals for Certain Participants.

(a)                Notwithstanding anything in the Plan to the contrary,
pursuant to rules established by the U.S. Treasury Department’s special pay
master (“Special Pay Master”), the benefit accruals of Participants listed in
Schedule A shall freeze effective as of the date provided therein, and no
benefit shall accrue under the Plan with respect to such Participants during the
period set forth in Schedule A (“Freeze Period”) as may be amended from time to
time pursuant to rules established by the Special Pay Master. For purposes of
determining the amounts described under Sections 4.1(a), 4.2(a), 4.3(a), and
4.4(a) for a Participant listed in Schedule A, the Freeze Period shall be
disregarded in determining the number of Years of Service or Fraction Thereof
and Average Final Compensation, each as defined herein. For purposes of
determining the amounts described under Sections 4.1(b), 4.2(b), 4.3(b), and
4.4(b) for a Participant listed in Schedule A, the Freeze Period shall be
disregarded in determining;

(i)                Credited Service and Average Final Compensation, each as
defined in the Qualified Plan for purposes of Section 4.1(b)(i), 4.2(b)(i),
4.3(b)(i), and 4.4(b)(i) of the Plan; and

(ii)              Credited Service, Years of Service or Fraction Thereof, and
Average Final Compensation each as defined in the American International Group,
Inc. Non-Qualified Retirement Income Plan for purposes of Section 4.1(b)(ii),
4.2(b)(ii), 4.3(b)(ii), and 4.4(b)(ii) of the Plan.

(b)               Notwithstanding the foregoing paragraph, the benefit payable
to a Participant listed on Schedule A shall be the lesser of the amount
determined under Section 4.5(a) or the amount determined under the Plan without
regard to Section 4.5(a).

(c)        For those Participants for whom all or a portion of the Non-Qualified
Retirement Income Plan benefit is payable as a lump sum, the term “Non-Qualified
Retirement Income Plan benefit payable monthly” used in this section 4 shall be
construed to include a monthly amount determined by converting the lump sum
amount into a monthly annuity amount using the actuarial equivalence assumptions
in the Qualified Plan.



12

--------------------------------------------------------------------------------

 

Article 5
Vesting 


5.                         

            A Participant shall have a nonforfeitable right to Supplemental
Retirement Income under this Plan at such time that he attains his Normal
Retirement Date. In addition, a Participant shall have a nonforfeitable right to
Supplemental Retirement Income if he is eligible for Early Retirement pursuant
to Section 3.2.  Credited Service (as defined in the Qualified Plan), Years of
Service or Fraction Thereof, and participation occurring during the Freeze
Period as defined in Section 4.5 for a Participant listed on Schedule A shall be
included in determining whether a Participant is vested pursuant to this Article
5.

            A Participant who terminates employment prior to attaining his Early
or Normal Retirement Date, other than by reason of Disability (as provided for
in Section 4.4), shall have no rights or claims to Retirement Income under this
Plan as of his date of termination. In the case of death, a Participant’s
Surviving Spouse may have a claim for benefits in accordance with Article 3 and
Article 7.

Years of Service or Fraction Thereof occurring after December 31, 2015 shall be
included for determining whether a Participant is vested pursuant to this
Article 5.



13

--------------------------------------------------------------------------------

 

Article 6
Modes of Benefit Payment


6.                         


6.1        EXCEPT AS PROVIDED IN SECTION 6.2, ANY SUPPLEMENTAL RETIREMENT INCOME
PAYABLE UNDER THIS PLAN SHALL BE PAID IN THE NORMAL FORM. IF A PARTICIPANT DIES
PRIOR TO THE COMMENCEMENT OF BENEFITS UNDER THE PLAN, NO BENEFITS WILL BE
PAYABLE UNDER THE PLAN EXCEPT AS SPECIFIED IN ARTICLE 7.


6.2        IN LIEU OF THE NORMAL FORM OF PAYMENT, A PARTICIPANT MAY ELECT
PAYMENT IN AN OPTIONAL FORM OF PAYMENT TO THE EXTENT PROVIDED HEREIN. THE
OPTIONAL FORMS OF BENEFITS UNDER THE PLAN SHALL INCLUDE ANY OF THE ANNUITY
OPTIONAL FORMS OF BENEFITS AVAILABLE UNDER THE QUALIFIED PLAN EXCEPT FOR THE
SOCIAL SECURITY ADJUSTMENT OPTION. OPTIONAL FORMS OF BENEFIT SHALL BE
ACTUARIALLY EQUIVALENT TO THE NORMAL FORM OF BENEFIT DETERMINED IN ACCORDANCE
WITH THE ACTUARIAL EQUIVALENT FACTORS IN EFFECT UNDER THE QUALIFIED PLAN AS OF
THE DATE PAYMENT IS TO BE MADE.

            A Participant may elect an optional form of payment on a form
provided by the Committee for such purpose. A Participant who has elected an
annuity form of payment (or for whom the Normal Form of payment is in effect)
may, at any time prior to Separation from Service or Disability, as applicable,
elect another form of annuity payment available under the Qualified Plan
provided that such other form of payment is actuarially equivalent based on the
actuarial equivalent factors in effect under the Qualified Plan as of the date
payment is to be made. In the absence of any such an election, payment shall be
made in the Normal Form.


6.3        EXCEPT AS HEREINAFTER PROVIDED, PAYMENT OF SUPPLEMENTAL RETIREMENT
INCOME UNDER THIS PLAN SHALL COMMENCE WITHIN 90 DAYS AFTER THE PARTICIPANT
INCURS A SEPARATION FROM SERVICE WITH THE EMPLOYER AND EACH AFFILIATED EMPLOYER
BY REASON OF NORMAL, EARLY OR POSTPONED RETIREMENT. IF THE PARTICIPANT
TERMINATES EMPLOYMENT BY REASON OF DISABILITY RETIREMENT, PAYMENT OF
SUPPLEMENTAL RETIREMENT INCOME SHALL COMMENCE ON THE PARTICIPANT’S NORMAL
RETIREMENT DATE. PROVIDED FURTHER THAT IF THE PARTICIPANT IS A SPECIFIED
EMPLOYEE WHEN SUCH PARTICIPANT INCURS A SEPARATION FROM SERVICE, SUCH
PARTICIPANT’S SUPPLEMENTAL RETIREMENT INCOME (EXCEPT IN THE CASE OF DISABILITY
RETIREMENT) SHALL COMMENCE TO BE PAID SIX MONTHS AFTER THE PARTICIPANT SEPARATES
FROM SERVICE. TO THE EXTENT THAT MONTHLY PAYMENTS ARE DELAYED BY REASON OF THE
FOREGOING SIX-MONTH DELAY, SUCH DELAYED MONTHLY PAYMENTS SHALL BE PAID TO THE
PARTICIPANT IN A LUMP SUM AMOUNT WHEN HIS SUPPLEMENTAL RETIREMENT INCOME
COMMENCES ADJUSTED WITH INTEREST AT AN ANNUAL RATE OF 5%.

6.4       Special Commencement Date Rules for Certain Participants. This Section
6.4 provides special rules for determining the commencement date of Supplemental
Retirement Income benefits for certain participants. In the case of a
Participant who terminated employment with a vested right to Supplemental
Retirement Income prior to January 1, 2008 (other than by reason of Disability
Retirement) and who has not commenced receiving such Supplemental Retirement
Income benefit by January 1, 2009, such Participant shall commence his or her
Supplemental Retirement Income as of March 1, 2009.



14

--------------------------------------------------------------------------------

 

Article 7
Death Benefits


7.                         


7.1        IN THE CASE OF A PARTICIPANT WHO DIES IN EMPLOYMENT WITH 5 OR MORE
YEARS OF SERVICE OR FRACTION THEREOF, OR RETIRES ON A NORMAL, EARLY, POSTPONED
OR DISABILITY RETIREMENT DATE AND DIES PRIOR TO HIS ANNUITY COMMENCEMENT DATE,
IF A QUALIFIED PLAN PRE-RETIREMENT SURVIVOR ANNUITY IS PAYABLE TO SUCH
PARTICIPANT’S SURVIVING SPOUSE, A SUPPLEMENTAL PRE-RETIREMENT SURVIVOR ANNUITY
SHALL BE PAYABLE TO THE SURVIVING SPOUSE UNDER THIS PLAN. THE MONTHLY AMOUNT OF
THE SUPPLEMENTAL PRE-RETIREMENT SURVIVOR ANNUITY PAYABLE TO THE SURVIVING SPOUSE
SHALL BE EQUAL TO THE DIFFERENCE BETWEEN (A) AND (B) AS STATED BELOW:


(A)                40% OF THE AMOUNT THAT THE PARTICIPANT HAD ACCRUED PURSUANT
TO SECTION 4.1(A) AS OF THE DATE OF DEATH REDUCED BY 2% FOR EACH YEAR (OR
FRACTION THEREOF FOR EACH FULL MONTH) THAT THE SURVIVING SPOUSE IS MORE THAN
FIVE (5) YEARS YOUNGER THAN THE PARTICIPANT;


(B)               THE SUM OF


                                    (I)         THE MONTHLY AMOUNT OF THE
QUALIFIED PLAN PRE-RETIREMENT SURVIVOR ANNUITY AND EXCESS RETIREMENT INCOME PLAN
PRE-RETIREMENT SURVIVOR ANNUITY PAYABLE TO THE SURVIVING SPOUSE UNDER THE
QUALIFIED PLAN AND ANY PREDECESSOR THEREOF AND EXCESS RETIREMENT INCOME PLAN AS
OF THE DATE OF DEATH OR, IF LATER, AS OF THE FIRST DAY OF THE CALENDAR MONTH
COINCIDENT WITH OR NEXT FOLLOWING THE DATE THE PARTICIPANT WOULD HAVE ATTAINED
AGE 55;


                                    (II)        THE MONTHLY AMOUNT PAYABLE AT
NORMAL RETIREMENT DATE IN THE FORM OF A SINGLE LIFE ANNUITY UNDER THE
RESTORATION INCOME PLAN FOR CERTAIN EMPLOYEES PARTICIPATING IN THE RESTATED
AMERICAN GENERAL RETIREMENT PLAN (THE “AG RESTORATION PLAN”) (REDUCED, IF
NECESSARY, BY THE EARLY RETIREMENT FACTORS APPLICABLE UNDER THE QUALIFIED PLAN)
WHICH WAS CASHED OUT TO THE PARTICIPANT FROM THE AMERICAN GENERAL CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (THE “AG SERP”) OR A SUPPLEMENTAL
EXECUTIVE RETIREMENT AGREEMENT (AN “AG SERA”), IF ANY;


                                    (III)       THE MONTHLY AMOUNT PAYABLE AT
NORMAL RETIREMENT DATE IN THE FORM OF A 10‑YEAR CERTAIN AND LIFE ANNUITY UNDER
THE AG SERP OR AN AG SERA (CONVERTED, FOR PURPOSES OF THIS SECTION 7.1(B)(III),
TO A LIFE ANNUITY USING THE ACTUARIAL EQUIVALENT FACTORS IN EFFECT UNDER THE
QUALIFIED PLAN AND REDUCED, IF NECESSARY, BY THE EARLY RETIREMENT FACTORS
APPLICABLE UNDER THE QUALIFIED PLAN) WHICH WAS CASHED OUT TO THE PARTICIPANT
FROM THE AG SERP OR AG SERA, IF ANY;


                                    (IV)       THE MONTHLY AMOUNT PAYABLE UNDER
THE AG SERP OR AN AG SERA TO THE SURVIVING SPOUSE AT THE DATE OF DEATH OR, IF
LATER, AS OF THE FIRST DAY OF THE CALENDAR MONTH COINCIDENT WITH OR NEXT
FOLLOWING THE DATE THE PARTICIPANT WOULD HAVE ATTAINED AGE 55, REDUCED, IF
NECESSARY, BY THE EARLY RETIREMENT FACTORS APPLICABLE UNDER THE QUALIFIED PLAN;


 

15

--------------------------------------------------------------------------------

 


                                    (V)        THE MONTHLY AMOUNT PAYABLE AT
NORMAL RETIREMENT DATE IN THE FORM OF A 15‑YEAR CERTAIN ANNUITY UNDER THE
21ST CENTURY INSURANCE GROUP SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(“21ST CENTURY SERP”) (CONVERTED, FOR PURPOSES OF THIS SECTION 7.1(B)(V), TO A
LIFE ANNUITY USING THE ACTUARIAL EQUIVALENT FACTORS IN EFFECT UNDER THE
QUALIFIED PLAN AND REDUCED, IF NECESSARY, BY THE EARLY RETIREMENT FACTORS
APPLICABLE UNDER THE QUALIFIED PLAN) WHICH WAS CASHED OUT TO THE PARTICIPANT
FROM THE 21ST CENTURY SERP, IF ANY; AND


                                    (VI)       IN ACCORDANCE WITH PROCEDURES
ESTABLISHED BY THE COMMITTEE, BENEFITS ACCRUED BY THE PARTICIPANT UNDER A
FOREIGN DEFERRED COMPENSATION PLAN SPONSORED BY THE EMPLOYER AND PAYABLE BY
REASON OF HIS DEATH PROVIDED THAT SUCH BENEFITS ARE NOT SUBJECT TO CODE SECTION
409A (WHETHER OR NOT SUCH BENEFITS ARE ACTUALLY PAID AT SUCH DATE).

For purposes of determining what reduction factors apply for purposes of this
Section 7.1 with respect to a Participant to whom one or more Freeze Periods
apply, the number of years of Credited Service occurring during the Freeze
Period shall be disregarded.


            IF THE PARTICIPANT IS NOT ELIGIBLE FOR EARLY RETIREMENT UNDER THE
QUALIFIED PLAN, THE AMOUNTS COMPUTED UNDER SECTIONS 7.1(B)(I) THROUGH 7.1(B)(V)
SHALL BE THE AMOUNTS PAYABLE AT NORMAL RETIREMENT DATE UNDER SUCH SECTIONS BUT
REDUCED BY 6‑2/3% FOR THE FIRST 5 YEARS (AND A FRACTION THEREOF FOR EACH FULL
MONTH) THAT PAYMENT PRECEDES AGE 65 AND 3‑1/3% FOR EACH YEAR (AND A FRACTION
THEREOF FOR EACH FULL MONTH) THAT PAYMENT PRECEDES AGE 60.


7.2        ANY SUPPLEMENTAL PRE-RETIREMENT SURVIVOR ANNUITY SHALL BE PAYABLE
OVER THE LIFETIME OF THE SURVIVING SPOUSE IN MONTHLY INSTALLMENTS COMMENCING
WITHIN 90 DAYS AFTER THE PARTICIPANT’S DATE OF DEATH OR, IF LATER, WITHIN 90
DAYS AFTER THE DATE THE PARTICIPANT WOULD HAVE ATTAINED AGE 55 AND CEASING WITH
THE LAST MONTHLY PAYMENT MADE PRIOR TO THE SURVIVING SPOUSE’S DEATH.


7.3        UPON THE DEATH OF A PARTICIPANT WHO TERMINATED FROM EMPLOYMENT PRIOR
TO HIS NORMAL, EARLY, POSTPONED OR DISABILITY RETIREMENT DATE, NO SUPPLEMENTAL
PRE-RETIREMENT SURVIVOR ANNUITY SHALL BE PAYABLE TO SUCH PARTICIPANT’S SURVIVING
SPOUSE UNDER THIS PLAN. EXCEPT AS PROVIDED IN ARTICLE 6 WITH RESPECT TO A
PARTICIPANT WHO HAS RETIRED AND COMMENCED RECEIVING A BENEFIT IN A FORM THAT
PROVIDES FOR CONTINUATION AFTER THE PARTICIPANT’S DEATH, NO OTHER DEATH BENEFITS
SHALL BE PAYABLE FROM THE PLAN.

7.4       Restriction for Certain Participants.

(a)        Notwithstanding anything in the Plan to the contrary, for purposes of
determining the amount payable under Section 7.1 with respect to a Participant
listed on Schedule A, the Freeze Period as defined in Section 4.5 shall be
disregarded in determining;

(i) Credited Service and Average Final Compensation, each as defined in the
Qualified Plan, for purposes of determining the reduction provided under Section
7.1(b)(i) related to the Qualified Plan Pre-Retirement Survivor Annuity and

16

--------------------------------------------------------------------------------

 

(ii) Credited Service, Years of Service or Fraction Thereof, and Average Final
Compensation, each as defined in the American International Group, Inc.
Non-Qualified Retirement Income Plan, for purposes of determining the reduction
provided under Section 7.1(b)(i) of the Plan related to the Non-Qualified
Retirement Income Plan Pre-Retirement Survivor Annuity.

Notwithstanding the foregoing sentence, for purposes of determining the
eligibility of a Surviving Spouse of a Participant listed on Schedule A to
receive a benefit under Section 7.1, the Freeze Period as defined in Section 4.5
shall be included in determining the number of Years of Service or Fraction
Thereof.

(b)        Notwithstanding the foregoing paragraph, the benefit payable to the
Surviving Spouse of a Participant listed on Schedule A shall be the lesser of
the amount determined under Section 7.4(a) or the amount determined under the
Plan without regard to Section 7.4(a).



17

--------------------------------------------------------------------------------

 

Article 8
Liability of the Company


8.                         


8.1        THE BENEFITS OF THIS PLAN SHALL BE PAID BY THE EMPLOYER AND SHALL NOT
BE FUNDED PRIOR TO THE TIME PAID TO THE PARTICIPANT, SURVIVING SPOUSE OR JOINT
OR CONTINGENT ANNUITANT DESIGNATED BY THE PARTICIPANT, UNLESS AND EXCEPT AS
EXPRESSLY PROVIDED OTHERWISE BY THE COMPANY.


8.2        A PARTICIPANT WHO IS VESTED IN A BENEFIT UNDER THIS PLAN SHALL BE AN
UNSECURED CREDITOR OF THE EMPLOYER AS TO THE PAYMENT OF ANY BENEFIT UNDER THIS
PLAN.



18

--------------------------------------------------------------------------------

 

Article 9
Administration of the Plan


9.                         


9.1        EXCEPT FOR THE FUNCTIONS RESERVED TO THE COMPANY OR THE BOARD OF
DIRECTORS OF THE COMPANY, THE ADMINISTRATION OF THE PLAN SHALL BE THE
RESPONSIBILITY OF THE COMMITTEE.


9.2        THE COMMITTEE SHALL HAVE THE POWER AND THE DUTY TO TAKE ALL ACTIONS
AND TO MAKE ALL DECISIONS NECESSARY OR PROPER TO CARRY OUT THE PLAN. THE
DETERMINATION OF THE COMMITTEE AS TO ANY QUESTION INVOLVING THE GENERAL
ADMINISTRATION AND INTERPRETATION OF THE PLAN SHALL BE FINAL, CONCLUSIVE AND
BINDING. ANY DISCRETIONARY ACTIONS TO BE TAKEN UNDER THE PLAN BY THE COMMITTEE
SHALL BE UNIFORM IN THEIR NATURE AND APPLICABLE TO ALL PERSONS SIMILARLY
SITUATED. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMMITTEE SHALL
HAVE THE FOLLOWING POWERS AND DUTIES:


(A)                TO FURNISH TO ALL PARTICIPANTS, UPON REQUEST, COPIES OF THE
PLAN; AND TO REQUIRE ANY PERSON TO FURNISH SUCH INFORMATION AS IT MAY REQUEST
FOR THE PURPOSE OF THE PROPER ADMINISTRATION OF THE PLAN AS A CONDITION TO
RECEIVING ANY BENEFITS UNDER THE PLAN;


(B)               TO MAKE AND ENFORCE SUCH RULES AND REGULATIONS AND PRESCRIBE
THE USE OF SUCH FORMS AS IT SHALL DEEM NECESSARY FOR THE EFFICIENT
ADMINISTRATION OF THE PLAN;


(C)                TO INTERPRET THE PLAN, AND TO RESOLVE AMBIGUITIES,
INCONSISTENCIES AND OMISSIONS, WHICH FINDINGS SHALL BE BINDING, FINAL AND
CONCLUSIVE;


(D)               TO DECIDE ON QUESTIONS CONCERNING THE PLAN IN ACCORDANCE WITH
THE PROVISIONS OF THE PLAN;


(E)                TO DETERMINE THE AMOUNT OF BENEFITS WHICH SHALL BE PAYABLE TO
ANY PERSON IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN; AND TO PROVIDE A FULL
AND FAIR REVIEW TO ANY PARTICIPANT WHOSE CLAIM FOR BENEFITS HAS BEEN DENIED IN
WHOLE OR IN PART AS DESCRIBED IN SECTION 9.5;


(F)                THE POWER TO DESIGNATE A PERSON WHO MAY OR MAY NOT BE A
MEMBER OF THE COMMITTEE AS PLAN “ADMINISTRATOR” FOR THE PURPOSE OF ERISA; IF THE
COMMITTEE DOES NOT SO DESIGNATE AN ADMINISTRATOR, THE COMMITTEE SHALL BE THE
PLAN ADMINISTRATOR;


(G)               TO ALLOCATE ANY SUCH POWERS AND DUTIES TO OR AMONG INDIVIDUAL
MEMBERS OF THE COMMITTEE; AND


(H)               TO DESIGNATE PERSONS OTHER THAN COMMITTEE MEMBERS TO CARRY OUT
ANY DUTY OR POWER WHICH WOULD OTHERWISE BE A RESPONSIBILITY OF THE COMMITTEE OR
ADMINISTRATOR, UNDER THE TERMS OF THE PLAN.


9.3        TO THE EXTENT PERMITTED BY LAW, THE COMMITTEE AND ANY PERSON TO WHOM
IT MAY DELEGATE ANY DUTY OR POWER IN CONNECTION WITH ADMINISTERING THE PLAN, THE
EMPLOYER, AND THE OFFICERS AND DIRECTORS THEREOF, SHALL BE ENTITLED TO RELY
CONCLUSIVELY UPON, AND SHALL BE FULLY PROTECTED IN ANY ACTION TAKEN OR SUFFERED
BY THEM IN GOOD FAITH IN THE RELIANCE UPON, ANY

19

--------------------------------------------------------------------------------

 


ACTUARY, COUNSEL , ACCOUNTANT, OTHER SPECIALIST, OR OTHER PERSON SELECTED BY THE
COMMITTEE, OR IN RELIANCE UPON ANY TABLES, VALUATIONS, CERTIFICATES, OPINIONS OR
REPORTS WHICH SHALL BE FURNISHED BY ANY OF THEM. FURTHER, TO THE EXTENT
PERMITTED BY LAW, NO MEMBER OF THE COMMITTEE, NOR THE EMPLOYER, NOR THE OFFICERS
OR DIRECTORS THEREOF, SHALL BE LIABLE FOR ANY NEGLECT, OMISSION OR WRONGDOING OF
ANY OTHER MEMBERS OF THE COMMITTEE, AGENT, OFFICER OR EMPLOYEE OF AN EMPLOYER.
ANY PERSON CLAIMING UNDER THE PLAN SHALL LOOK SOLELY TO THE EMPLOYER FOR
REDRESS.


9.4        ALL EXPENSES INCURRED PRIOR TO THE TERMINATION OF THE PLAN THAT SHALL
ARISE IN CONNECTION WITH THE ADMINISTRATION OF THE PLAN, INCLUDING, BUT NOT
LIMITED TO ADMINISTRATIVE EXPENSES, PROPER CHARGES AND DISBURSEMENTS,
COMPENSATION AND OTHER EXPENSES AND CHARGES OF ANY ACTUARY, COUNSEL, ACCOUNTANT,
SPECIALIST, OR OTHER PERSON WHO SHALL BE EMPLOYED BY THE COMMITTEE IN CONNECTION
WITH THE ADMINISTRATION THEREOF, SHALL BE PAID BY THE EMPLOYER.

9.5       Claims Procedure.

                        (a)        In General

                                    (i)         Application. The claims
procedures in Section 9.5(b) of the Plan apply to all claims for benefits of any
kind other than claims related to disability benefits that are governed by the
claims procedures in Section 9.5(c) of the Plan.

                                    (ii)        Filing of a Claim. A
Participant, beneficiary, or other individual must file a claim for benefits
under the Plan by filing a written claim, identified as a claim for benefits,
with the Retirement Board (Employee Benefits Department in the case of a claim
governed by Section 9.5(c)(i) of the Plan). In addition, the Retirement Board
(Employee Benefits Department in the case of a claim governed by Section
9.5(c)(i) of the Plan) may treat any other written communication received by it
as a claim for benefits, even if the writing or communication is not identified
as a claim for benefits. In addition, a Participant, beneficiary, or other
individuals alleging a violation of or seeking a remedy under any provision of
the Act, other applicable law, the terms or the Plan, or asserting any other
claims that arise under or in connection with the Plan shall also be subject to
and must file any and all such claims under the claims procedure described in
this Section 9.5 of the Plan.

                                    (iii)       Approval of a Claim. A claim is
considered approved only if its approval is communicated in writing to a
claimant. If a claimant does not receive a response to a claim for benefits
within the applicable time period, the claimant may proceed with an appeal under
the procedures described in Section 9.5(b) and (c), as applicable.

                                    (iv)       Claims Procedures Mandatory in
All Cases. A claimant must follow the claims procedures (including both the
initial determination and review processes) set forth in this Section 9.5 of the
Plan before taking action in any other forum regarding a claim of any kind under
or related to the Plan. Any such suit or action shall be filed within one year
of the time the claim arises or it shall be deemed waived and abandoned. Also,
any suit or action will be subject to such limitation period as applies under
the Act or other applicable law, measured from the date a claim arises.

                                    (v)        Discretionary Acts. Benefits
under this Plan will be paid only if the Retirement Board (Employee Benefits
Department in the case of a claim governed by Section

20

--------------------------------------------------------------------------------

 

9.5(c)(i) of the Plan) decides in its discretion that the applicant is entitled
to them. In exercising its discretionary powers under the Plan, the Retirement
Board (Employee Benefits Department in the case of a claim governed by Section
9.5(c)(i) of the Plan) will have the broadest discretion permissible under the
Act and any other applicable laws and its decisions will be final and binding
upon all persons affected thereby.

                                    (vi)       Delegation of Authority. The
Retirement Board (Employee Benefits Department in the case of a claim governed
by Section 9.5(c)(i) of the Plan) may, in its sole discretion, delegate any and
all authority under this Section 9.5 of the Plan, in any manner. Any delegation
of some or all of the Retirement Board's (Employee Benefits Department's in the
case of a claim governed by Section 9.5(c)(i) of the Plan) authority under this
Section 9.5 of the Plan shall, unless otherwise provided in the Retirement
Board's ((Employee Benefits Department's in the case of a claim governed by
Section 9.5(c)(i) of the Plan) delegation, be empowered with the same discretion
and authority as granted to the Retirement Board (Employee Benefits Department
in the case of a claim governed by Section 9.5(c)(i) of the Plan) under this
Section 9.5 of the Plan.

                        (b)        Non-Disability Claims

                                    (i)         Initial Claims. The Retirement
Board will decide a claim within 90 days of the date on which the claim is
received by the Retirement Board, unless special circumstances require a longer
period for adjudication and the claimant is notified in writing, prior to the
expiration of the 90-day period, of the reasons for an extension of time and the
expected decision date. If the Retirement Board fails to notify the claimant of
its decision to grant or deny such claim within the time specified by this
paragraph, the claimant may request the review of his or her claim pursuant to
the claims review procedures set forth in Section 9.5(b)(ii) of the Plan. If a
claim is denied, in whole or in part, the claimant must receive a written notice
containing:

                                                (A)       the specific reason(s)
for the adverse determination;

                                                (B)       a reference to the
specific Plan provision(s) on which the adverse determination is based;

                                                (C)       a description of
additional information necessary for the claimant to perfect his or her claim
and an explanation of why such material is necessary; and

                                                (D)       an explanation of the
procedure for review of the denied or partially denied claim set forth below,
including the claimant's right to bring a civil action under Section 502(a) of
the Act following an adverse benefit determination on review.

                                    (ii)        Review of Denied Claims. The
claimant will have 60 days to request in writing a review of the denial of his
or her claim by the Committee (or, if the claimant has not received a response
to the initial claim, within 150 days of the filing of the initial claim). The
claimant or his duly authorized representative will have, upon request and free
of charge, reasonable access to, and copies of all, documents, records, and
other information relevant to the claimant's claim for benefits. If the claimant
files a request for review, his request must include a description of the issues
and evidence he deems relevant. Failure to raise issues or present

21

--------------------------------------------------------------------------------

 

evidence on review will preclude those issues or evidence from being presented
in any subsequent proceeding or judicial review of the claim. The review will
take into account all available information, regardless of whether such
information was submitted or considered in the initial benefit determination.

                                    The Committee must render its decision on
the review of the claim no more than 60 days after the Committee’s receipt of
the request for review, except that this period may be extended for an
additional 60 days if the Committee determines that special circumstances
(including, but not limited to, a hearing) require such extension. If an
extension of time is required, written notice of the expected decision date and
the reasons for the extension will be furnished to the claimant before the end
of the initial 60 day period. If a review of a claim is denied, in whole or in
part, the claim must receive a written notice containing:

                                                (A)       the specific reason(s)
for the adverse determination;

                                                (B)       a reference to
specific Plan provision(s) on which the adverse determination is based;

                                                (C)       a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant's claim for benefits; and

                                                (D)       a statement of the
claimant's right to bring a civil action under Section 502(a) of the Act.

                        (c)        Disability Claims.

                                    (i)         Initial Claims. The Employee
Benefits Department will decide a claim within 45 days of the date on which the
claim is received by the Employee Benefits Department. If the Employee Benefits
Department determines that an extension is necessary for reasons beyond its
control, the Employee Benefits Department may extend this period for an
additional 30 days by notifying the claimant of the reasons for the extension
and the date when the claimant can expect to receive a decision The Employee
Benefits Department may also extend this period for a second 30 day period by
again complying with the requirements applicable to the initial 30-day
extension. If an extension is provided in order to allow the claimant time to
provide additional information necessary to review the claim, the response
deadlines applicable to the Employee Benefits Department will be tolled until
the earlier of the date 45 days after the date of the request for additional
information or the date the Employee Benefits Department receives the additional
information. If the Employee Benefits Department fails to notify the claimant of
its decision to grant or deny such claim within the time specified by this
paragraph, the claimant may request the review of his or her claim pursuant to
the claims review procedures set forth in Section 9.5(c)(ii) of the Plan. If a
claim is denied, in whole or in part, the claimant must receive a written notice
containing:

                                                (A)       the specific reason(s)
for the adverse determination;

                                                (B)       a reference to the
specific Plan provision(s) on which the adverse determination is based;

22

--------------------------------------------------------------------------------

 

                                                (C)       a description of
additional information necessary for the claimant to perfect his or her claim
and an explanation of why such material is necessary;

                                                (D)       an explanation of the
procedure for review of the denied or partially denied claim set forth below,
including the claimant's right to bring a civil action under Section 502(a) of
the Act following an adverse benefit determination on review;

                                                (E)       if applicable, any
internal rule, guideline, protocol, or other similar criterion relied on in
making the adverse benefit determination (or a statement that such information
is available free of charge upon request); and

                                                (F)       if the adverse benefit
determination is based on a scientific or clinical exclusion or limit, an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the claimant's circumstances (or a statement
that such explanation is available free of charge upon request).

                                    (ii)        Review of Denied Claims. The
claimant will have 180 days to request in writing a review of the denial of his
or her claim by the Retirement Board. The claimant or his duly authorized
representative will have, upon request and free of charge, reasonable access to,
and copies of all, documents, records, and other information relevant to the
claimant's claim for benefits. If the claimant files a request for review, his
request must include a description of the issues and evidence he deems relevant.
Failure to raise issues or present evidence on review will preclude those issues
or evidence from being presented in any subsequent proceeding or judicial review
of the claim. The review will take into account all available information,
regardless of whether such information was submitted or considered in the
initial benefit determination and will not afford deference to the initial
disability determination.

                                    In no event will the review be conducted by
the person who made the initial determination or by a subordinate of such
person. If the initial adverse benefit determination was based in whole or in
part on a medical judgment, including determinations with regard to whether a
particular treatment, drug, or other item is experimental, investigational, or
not medically necessary or appropriate, the Retirement Board shall consult with
a health care professional who has appropriate training and experience in the
field of medicine involved in the medical judgment and who neither was consulted
nor is the subordinate of an individual who was consulted in connection with the
adverse benefit determination that is the subject of the claimant's request for
review. In addition, the reviewer shall provide for the identification of
medical or vocational experts whose advice was obtained on behalf of the plan in
connection with a claimant's adverse benefit determination, without regard to
whether the advice was relied upon in making the benefit determination.

                                    The Retirement Board must render its
decision on the review of the claim no more than 45 days after the Retirement
Board's receipt of the request for review, except that this period may be
extended for an additional 45 days if the Retirement Board determines that
special circumstances (including, but not limited to, a hearing) require such
extension. If an extension of time is required, written notice of the expected
decision date and the reasons for the extension will be furnished to the
claimant before the end of the initial 45-day period. If an extension is
provided in order to allow the claimant time to provide additional information

23

--------------------------------------------------------------------------------

 

necessary to review the claim, the response deadlines applicable to the
Retirement Board will be tolled until the earlier of the date 45 days after the
date of the request for additional information or the date the Retirement Board
receives the additional information. If a review of a claim is denied, in whole
or in part, the claim must receive a written notice containing:

                                                (A)       the specific reason(s)
for the adverse determination;

                                                (B)       a reference to
specific Plan provision(s) on which the adverse determination is based;

                                                (C)       a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant's claim for benefits; and

                                                (D)       a statement describing
any voluntary appeal procedures offered by the Plan and the claimant's right to
obtain the information about such procedures and a statement of the claimant's
right to bring a civil action under Section 502(a) of the Act.

                                                (E)       if applicable, any
internal rule, guideline, protocol, or other similar criterion relied upon in
making the adverse benefit determination (or a statement that such information
will be provided free of charge upon request); and

                                                (F)       if the adverse benefit
determination is based on medical necessity or an experimental care exclusion or
similar exclusion or limit, an explanation of the scientific or clinical
judgment for the determination, applying the terms of the Plan to the claimant's
medical circumstances (or a statement that such explanation is available free of
charge upon request).



24

--------------------------------------------------------------------------------

 

Article 10
Amendment or Termination of the Plan


10.                         


10.1    THE BOARD OF DIRECTORS SHALL HAVE THE POWER TO SUSPEND OR TERMINATE THIS
PLAN IN WHOLE OR IN PART AT ANY TIME, AND FROM TIME TO TIME TO EXTEND, MODIFY,
AMEND, REVISE, OR TERMINATE THIS PLAN IN SUCH RESPECTS AS THE BOARD OF DIRECTORS
BY RESOLUTION MAY DEEM ADVISABLE; PROVIDED THAT NO SUCH EXTENSION, MODIFICATION,
AMENDMENT, REVISION, OR TERMINATION SHALL DEPRIVE A PARTICIPANT OR ANY
BENEFICIARY DESIGNATED BY A PARTICIPANT OF THE VESTED PORTION OF ANY BENEFIT
UNDER THIS PLAN.



25

--------------------------------------------------------------------------------

 

Article 11
General Provisions


11.                         


11.1    THIS PLAN SHALL NOT BE DEEMED TO CONSTITUTE A CONTRACT BETWEEN THE
EMPLOYER AND ANY EMPLOYEE OR OTHER PERSON WHETHER OR NOT IN THE EMPLOY OF THE
EMPLOYER, NOR SHALL ANYTHING HEREIN CONTAINED BE DEEMED TO GIVE ANY EMPLOYEE OR
OTHER PERSON WHETHER OR NOT IN THE EMPLOY OF THE EMPLOYER ANY RIGHT TO BE
RETAINED IN THE EMPLOY OF THE EMPLOYER, OR TO INTERFERE WITH THE RIGHT OF THE
EMPLOYER TO DISCHARGE ANY EMPLOYEE AT ANY TIME AND TO TREAT HIM WITHOUT ANY
REGARD TO THE EFFECT WHICH SUCH TREATMENT MIGHT HAVE UPON HIM AS A PARTICIPANT
OF THE PLAN.


11.2    EXCEPT AS MAY OTHERWISE BE REQUIRED BY LAW, NO DISTRIBUTION OR PAYMENT
UNDER THE PLAN TO ANY PARTICIPANT, BENEFICIARY, OR JOINT OR CONTINGENT
ANNUITANT, SHALL BE SUBJECT IN ANY MANNER TO ANTICIPATION, ALIENATION, SALE,
TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE OR CHARGE, WHETHER VOLUNTARY OR
INVOLUNTARY, AND ANY ATTEMPT TO SO ANTICIPATE, ALIENATE, SELL, TRANSFER, ASSIGN,
PLEDGE, ENCUMBER OR CHARGE THE SAME SHALL BE VOID; NOR SHALL ANY SUCH
DISTRIBUTION OR PAYMENT BE IN ANY WAY LIABLE FOR OR SUBJECT TO THE DEBTS,
CONTRACTS, LIABILITIES, ENGAGEMENTS OR TORTS OF ANY PERSON ENTITLED TO SUCH
DISTRIBUTION OR PAYMENT. IF ANY PARTICIPANT, BENEFICIARY, OR JOINT OR CONTINGENT
ANNUITANT IS ADJUDICATED BANKRUPT OR PURPORTS TO ANTICIPATE, ALIENATE, SELL,
TRANSFER, ASSIGN, PLEDGE, ENCUMBER OR CHARGE ANY SUCH DISTRIBUTION OR PAYMENT,
VOLUNTARILY OR INVOLUNTARILY, THE COMMITTEE, IN ITS DISCRETION, MAY CANCEL SUCH
DISTRIBUTION OR PAYMENT OR MAY HOLD OR CAUSE TO BE HELD OR APPLIED SUCH
DISTRIBUTION OR PAYMENT OR ANY PART THEREOF TO OR FOR THE BENEFIT OF SUCH
PARTICIPANT, BENEFICIARY, OR JOINT OR CONTINGENT ANNUITANT IN SUCH MANNER AS THE
COMMITTEE SHALL DIRECT.


11.3    IF THE EMPLOYER DETERMINES THAT ANY PERSON ENTITLED TO PAYMENTS UNDER
THE PLAN IS AN INFANT OR INCOMPETENT BY REASON OF PHYSICAL OR MENTAL DISABILITY,
IT MAY CAUSE ALL PAYMENTS THEREAFTER BECOMING DUE TO SUCH PERSON TO BE MADE TO
ANY OTHER PERSON FOR HIS BENEFIT, WITHOUT RESPONSIBILITY TO FOLLOW APPLICATION
OF AMOUNTS SO PAID. PAYMENTS MADE PURSUANT TO THIS PROVISION SHALL COMPLETELY
DISCHARGE THE PLAN, THE EMPLOYER AND THE COMMITTEE.


11.4    THE EMPLOYER SHALL BE THE SOLE SOURCE OF BENEFITS UNDER THIS PLAN, AND
EACH EMPLOYEE, PARTICIPANT, JOINT OR CONTINGENT ANNUITANT, BENEFICIARY, OR ANY
OTHER PERSON WHO SHALL CLAIM THE RIGHT TO ANY PAYMENT OR BENEFIT UNDER THIS PLAN
SHALL BE ENTITLED TO LOOK ONLY TO THE EMPLOYER FOR PAYMENT OF BENEFITS.


11.5    IF THE EMPLOYER IS UNABLE TO MAKE PAYMENT TO ANY PARTICIPANT OR OTHER
PERSON TO WHOM A PAYMENT IS DUE UNDER THE PLAN BECAUSE IT CANNOT ASCERTAIN THE
IDENTITY OR WHEREABOUTS OF SUCH PARTICIPANT OR OTHER PERSON AFTER REASONABLE
EFFORTS HAVE BEEN MADE TO IDENTIFY OR LOCATE SUCH PERSON (INCLUDING A NOTICE OF
THE PAYMENT SO DUE MAILED TO THE LAST KNOWN ADDRESS OF SUCH PARTICIPANT OR OTHER
PERSON SHOWN ON THE RECORDS OF THE EMPLOYER), SUCH PAYMENT AND ALL SUBSEQUENT
PAYMENTS OTHERWISE DUE TO SUCH PARTICIPANT OR OTHER PERSON SHALL BE FORFEITED
TWENTY-FOUR (24) MONTHS AFTER THE DATE SUCH PAYMENT FIRST BECAME DUE; PROVIDED,
HOWEVER, THAT SUCH PAYMENT AND ANY SUBSEQUENT PAYMENTS SHALL BE REINSTATED
RETROACTIVELY, NO LATER THAN SIXTY (60) DAYS AFTER THE DATE ON WHICH THE
PARTICIPANT OR PERSON IS IDENTIFIED OR LOCATED.


 

26

--------------------------------------------------------------------------------

 


11.6    THE EMPLOYER SHALL HAVE THE RIGHT TO DEDUCT FROM EACH PAYMENT MADE UNDER
THE PLAN ANY AMOUNT REQUIRED TO SATISFY ITS OBLIGATION TO WITHHOLD FEDERAL,
STATE AND LOCAL TAXES, IF ANY.


11.7    THE PROVISIONS OF THE PLAN SHALL BE CONSTRUED, ADMINISTERED AND GOVERNED
UNDER APPLICABLE FEDERAL LAWS AND THE LAWS OF THE STATE OF NEW YORK.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27

--------------------------------------------------------------------------------